DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 05/19/2021, in which claims 1, 7, 9, 10, 14, 15-18 were amended, claims 3 and 12 were cancelled, claims 21-22 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation "the contact plug opening".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the limitation “the contact plug opening” of claim 5 will be interpreted and examined as -- a contact plug opening--.

Regarding claim 14, claim 14 recites “a contact plug formed over the capping layer.” There is insufficient antecedent basis for the limitation “the capping layer” in the claim.
In addition, claim 15 recites “wherein the contact further comprises a capping layer surrounding the metal fill.” It is unclear whether a capping layer recited in claim 15 is the same or different from the capping layer recited in claim 14.
For the purpose of this Action, the limitation “a contact plug formed over the capping layer” of claim 14 will be interpreted and examined as -- a contact plug formed over the metal-silicide region--.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Hokazono et al. (US Pat. 7141467).
Regarding claim 1, Hokazono et al. discloses in Fig. 1, Fig. 2 a device comprising: 
a metal-silicide region [16] formed in a semiconductor material [11], the metal-silicide region [16] comprising a first material and a second material, the first material comprising a metal [Ni], the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [NiSi film 16] having a first concentration of the second material [[Fluorine F], a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide [NiSi film 16], the first depth of the metal silicide disposed between an upper extent of the metal silicide [NiSi film 16] and a lower extent of the metal silicide [NiSi film 16]; 
a capping layer [24a] over the metal-silicide region [16]; and 
a contact plug [24b] formed over the capping layer [24a].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 20160233164) in view of Hokazono et al. (US Pat. 7141467).
Regarding claim 1, Choi et al. discloses in Fig. 20 a device comprising: 
a metal-silicide region [140] formed in a semiconductor material [120], the metal-silicide region [120] comprising a first material, the first material comprising a metal; 
a capping layer [150] over the metal-silicide region [140]; and 
a contact plug [160] formed over the capping layer [150].
Choi et al. fails to disclose
the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide, the first depth of the metal silicide disposed between an upper extent of the metal silicide and a lower extent of the metal silicide.
Hokazono et al. discloses in Fig. 1, Fig. 2 
the metal-silicide region [16] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [NiSi film 16] having a first concentration of the second material [[Fluorine F], a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide [NiSi film 16], the first depth of 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hokazono et al. into the method of Choi et al. to include the metal-silicide region comprising a second material, the second material comprising fluorine, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide, the first depth of the metal silicide disposed between an upper extent of the metal silicide and a lower extent of the metal silicide. The ordinary artisan would have been motivated to modify Choi et al. in the above manner for the purpose of lowering the interface resistance, suppressing junction leakage and preventing a rise in the parasitic resistance of the S/D regions [columns 1 and 4 of Hokazono et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claim 2, Choi et al. discloses in Fig. 20 and paragraph [0059]
a metal layer [130] between the silicide [140] and the capping layer [150], the metal layer [130] comprising the first material.

Regarding claim 4, Choi et al. discloses in Fig. 20, paragraph [0002], [0004]
.

Claims 1, 4-7, 9, 13-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20150243663) in view of Hokazono et al. (US Pat. 7141467).
Regarding claim 1, Hung et al. discloses in Fig. 1K, 1L a device comprising: 
a metal-silicide region [32 or 34] formed in a semiconductor material, the metal-silicide region [32 or 34] comprising a first material, the first material comprising a metal; 
a capping layer [36] over the metal-silicide region [32 or 34]; and 
a contact plug [38] formed over the capping layer [36].
Hung et al. fails to disclose
the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide, the first depth of the metal silicide disposed between an upper extent of the metal silicide and a lower extent of the metal silicide.
Hokazono et al. discloses in Fig. 1, Fig. 2 
the metal-silicide region [16] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [NiSi film 16] having a first concentration of the second material [[Fluorine F], a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide [NiSi film 16], the first depth of 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hokazono et al. into the method of Hung et al. to include the metal-silicide region comprising a second material, the second material comprising fluorine, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide, the first depth of the metal silicide disposed between an upper extent of the metal silicide and a lower extent of the metal silicide. The ordinary artisan would have been motivated to modify Choi et al. in the above manner for the purpose of lowering the interface resistance, suppressing junction leakage and preventing a rise in the parasitic resistance of the S/D regions [columns 1 and 4 of Hokazono et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claim 4, Hung et al. discloses in Fig. 1L, 3A-3C, paragraph [0007]
wherein the metal-silicide region [32 or 34] is formed in a source/drain region of a Fin Field Effect Transistor (FinFET) device.

Regarding claims 5-7, Hung et al. discloses in Fig. 1L, Fig. 3C

wherein the first gate spacer is thinner than a second gate spacer of the gate stack, the second gate spacer opposite a gate electrode of the gate stack;
wherein the metal-silicide region [32 or 34] is wider than a bottom of the contact plug [38], extending laterally under the first gate spacer.


    PNG
    media_image1.png
    591
    914
    media_image1.png
    Greyscale


Regarding claim 9, Hung et al. discloses in Fig. 3A-3C, Fig. 5A-5C a semiconductor device comprising: 
a Fin Field Effect Transistor (FinFET) having a first gate structure and a second gate structure, each of the first and second gate structures comprising a first gate 
a source/drain region between the first and second gate structures, the source/drain region comprising a semiconductor material and a metal silicide [32 or 34] disposed at an upper surface of the source/drain region; and 
a contact comprising: 
sidewalls [sidewalls of 36] comprising a first metal material which coincide with the first gate spacer of the first gate structure and the second gate spacer of the second gate structure, 
a plug [38] disposed between the sidewalls, the plug [38] comprising a conductive material, and 
a cap layer [36] disposed between the plug [38] and the metal silicide [32 or 34] of the source/drain region, 
wherein the metal silicide [32 or 34] extends under the first gate spacer of the first gate structure and the second gate spacer of the second gate structure.
Hung et al. fails to disclose
a first material embedded in the semiconductor material in a metal silicide disposed at an upper surface of the source/drain region, the first material comprising fluorine, chlorine, or ammonia;
wherein the first material embedded in the semiconductor material has a first concentration at an interface of the metal silicide and the contact, wherein a gradient of 
Hokazono et al. discloses in Fig. 1, Fig. 2 
a first material [fluorine] embedded in the semiconductor material in a metal silicide [16] disposed at an upper surface of the source/drain region, the first material comprising fluorine, chlorine, or ammonia [fluorine];
wherein the first material embedded in the semiconductor material has a first concentration at an interface of the metal silicide [16] and the contact, wherein a gradient of concentration decreases from the first concentration to a second concentration at a first depth of the metal silicide [16].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hokazono et al. into the method of Hung et al. to include a first material embedded in the semiconductor material in a metal silicide disposed at an upper surface of the source/drain region, the first material comprising fluorine, chlorine, or ammonia; wherein the first material embedded in the semiconductor material has a first concentration at an interface of the metal silicide and the contact, wherein a gradient of concentration decreases from the first concentration to a second concentration at a first depth of the metal silicide. The ordinary artisan would have been motivated to modify Choi et al. in the above manner for the purpose of lowering the interface resistance, suppressing junction leakage and preventing a rise in the parasitic resistance of the S/D regions [columns 1 and 4 of Hokazono et al.]. Further, it would have been obvious to try one of the known methods KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claim 13, Hung et al. discloses in Fig.1L, Fig. 3C, Fig. 5C wherein the first gate spacer of the first gate structure is thinner than the second gate spacer of the first gate structure.

    PNG
    media_image1.png
    591
    914
    media_image1.png
    Greyscale

Regarding claims 14 and 15, Hung et al. discloses in Fig.1L, Fig. 3C, Fig. 5C a device comprising: 
a metal-silicide region [32 or 34] formed in a semiconductor material, the metal-silicide region [32 or 34] comprising a first material, the first material comprising a metal- silicon compound; and 
a contact [36 and 38] formed over the metal-silicide region [32 or 34], the contact plug comprising a metal fill [38];
wherein the contact [36 and 38] further comprises a capping layer [36] surrounding the metal fill [38].
Hung et al. fails to disclose 

Hokazono et al. discloses in Fig. 1, Fig. 2 
the metal-silicide region [16] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [fluorine], an uppermost portion of the metal-silicide region [16] having a first concentration of the second material [fluorine], the first concentration being a peak concentration of the second material [fluorine], a decreasing concentration gradient extending into the metal-silicide region [16].
The contact [24] is adjacent to the metal-silicide region [16] comprising fluorine, thus it appears, if not it is so obvious that at least the contact [24] comprises the second material at its interface with the metal-silicide region [16] due to the mutual diffusion of fluorine. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hokazono et al. into the method of Hung et al. to include the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal-silicide region having a first concentration of the second material, the first concentration being a peak concentration of the second material, a decreasing concentration gradient extending into the metal-silicide region; and the contact comprises the second material. The ordinary artisan would have been motivated to 
Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 18, 19 and 20, Hung et al. discloses in Fig. 1L, Fig. 3C, Fig. 5C 
wherein a sidewall of the contact [36 and 38] is in contact with a first gate spacer of a transistor gate stack;
wherein the first gate spacer is thinner than a second gate spacer of the gate stack, the second gate spacer separated from the first gate spacer by a gate electrode interposed therebetween;
wherein the metal-silicide region [32 or 34] extends laterally under the first gate spacer.

    PNG
    media_image1.png
    591
    914
    media_image1.png
    Greyscale




Regarding claim 22, Hung et al. and Hokazono et al. discloses wherein the metal silicide extends under the first gate spacer of the first gate structure by a distance. 
Hung et al. and Hokazono et al. fails to discloses 
the distance between 2.5 nm and 5 nm.
However, it would have been obvious to modify Hung et al. and Hokazono et al. to provide the distance between 2.5 nm and 5 nm. The ordinary artisan would have been motivated to modify Hung et al. and Hokazono et al. in the manner set forth above for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.


Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20170194203) in view of Hokazono et al. (US Pat. 7141467).
Regarding claim 1, Hung et al. discloses in Fig. 17, paragraph [0046]-[0047] a device comprising: 
a metal-silicide region [274] formed in a semiconductor material [100], the metal-silicide region [274] comprising a first material, the first material comprising a metal; 
a capping layer [284a] over the metal-silicide region [274]; and 
a contact plug [284b] formed over the capping layer [284a].
Hung et al. fails to disclose
the metal-silicide region comprising a second material, the second material comprising chlorine, fluorine, or ammonia, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide, the first depth of the metal silicide disposed between an upper extent of the metal silicide and a lower extent of the metal silicide.
Hokazono et al. discloses in Fig. 1, Fig. 2 
the metal-silicide region [16] comprising a second material, the second material comprising chlorine, fluorine, or ammonia [Fluorine F], an uppermost portion of the metal- silicide region [NiSi film 16] having a first concentration of the second material [[Fluorine F], a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide [NiSi film 16], the first depth of 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hokazono et al. into the method of Hung et al. to include the metal-silicide region comprising a second material, the second material comprising fluorine, an uppermost portion of the metal- silicide region having a first concentration of the second material, a gradient of concentration decreasing from the first concentration to a second concentration at a first depth of the metal silicide, the first depth of the metal silicide disposed between an upper extent of the metal silicide and a lower extent of the metal silicide. The ordinary artisan would have been motivated to modify Choi et al. in the above manner for the purpose of lowering the interface resistance, suppressing junction leakage and preventing a rise in the parasitic resistance of the S/D regions [columns 1 and 4 of Hokazono et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claims 4, 5 and 8, Hung et al. discloses in Fig. 17, paragraph [0006]-[0007]
wherein the metal-silicide region [274] is formed in a source/drain region of a Fin Field Effect Transistor (FinFET) device;
wherein a sidewall of a contact plug opening is in contact with a first gate spacer of a gate stack;
.
Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20150243663) in view of Hokazono et al. (US Pat. 7141467) as applied to claim 9 and claim 15 above and further in view of Choi et al. (US Pub. 20160233164). 
Regarding claims 10 and 16, Hung et al. fails to disclose
wherein the contact further comprises: a metal layer disposed between the cap layer and the metal silicide, the metal layer comprising the first metal material;
wherein the contact further comprises a metal layer, the metal layer interposed between the metal-silicide and the capping layer, the metal layer comprising the metal of the first material.
Choi et al. discloses in Fig. 16, Fig. 20 and paragraph [0059]
wherein the contact further comprises: a metal layer [130] disposed between the cap layer [150] and the metal silicide [140], the metal layer [130] comprising the first metal material;
wherein the contact further comprises a metal layer [130], the metal layer [130] interposed between the metal-silicide [140] and the capping layer [150], the metal layer [130] comprising the metal of the first material.
Choi discloses that the metal layer is optional disposed between the cap layer [150] and the metal silicide [140].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Choi et al. into the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 17, Choi et al. discloses that the metal layer is interfaced with the metal-silicide region. Hokazono et al. discloses the metal silicide region comprises the second material. Thus it appears, if not it is so obvious that at least the metal layer includes the second material at its interface with the metal-silicide region [16] due to the mutual diffusion of fluorine.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Pub. 20150243663) in view of Hokazono et al. (US Pat. 7141467) as applied to claim 9 above and further in view of Masuoka (US Pat. 6413811). 
Regarding claim 11, Hung et al. fails to disclose 
wherein the first gate spacer of the first gate structure is more vertical than the second gate spacer of the first gate structure.
Masuoka discloses in Fig. 2f
wherein the first gate spacer of the first gate structure is more vertical than the second gate spacer of the first gate structure.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Masuoka into the method of Hung et al. to include wherein the first gate spacer of the first gate structure is more vertical than the second gate spacer of the first gate structure. The ordinary artisan would have been motivated to modify Hung et al. in the above manner for the purpose of providing suitable shape of the first and second spacers of a gate structure. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-11, 14-22 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822